OPINION — AG — UNDER HOUSE BILL NO. 1910, CODIFIED AS 59 Ohio St. 1980 Supp., 1250 [59-1250] ET SEQ., THE OKLAHOMA BOARD OF LICENSED SOCIAL WORKERS IS NOT AUTHORIZED DURING THE " GRANDFATHERING PERIOD " TO LICENSE THOSE PEOPLE WHO HAVE DEGREES IN FIELDS OTHER THAN SOCIAL WORK, BUT WHO HAVE BEEN GAINING THEIR PRACTICING IN THE FIELD OF SOCIAL WORK. (PROFESSIONS AND OCCUPATIONS) CITE: 59 Ohio St. 1980 Supp., 1250 [59-1250], 59 Ohio St. 1980 Supp., 1251 [59-1251], 59 Ohio St. 1980 Supp., 1261.1 [59-1261.1](A), 59 Ohio St. 1980 Supp., 1261.2 [59-1261.2] [59-1261.2] (KAY HARLEY JACOBS)